PER CURIAM.
The appellant was tried non-jury and convicted of unlawfully using a false address to obtain a prescription for a narcotic •drug, for which he was sentenced to five years in the State penitentiary. He appeals .and alleges error in the following particulars : That the State failed to prove appellant had given a false address within the ■meaning of § 398.19(1) (d), Fla.Stat., F.S. A., and the State did not establish that the .appellant obtained a narcotic drug.
 The verdict or judgment of guilt 'having arrived in this court with a pre-sumption of correctness [see: Taylor v. State, 139 Fla. 542, 190 So. 691; 124 A.L.R. 835; Inman v. State, 139 Fla. 789, 191 So. 12; San Fratello v. State, Fla.App.1963, 154 So.2d 327], all inferences to be drawn from the evidence are to be in favor of the verdict or judgment of guilt. See: Cameron v. State, Fla.App.1959, 112 So.2d 864; Boyd v. State, Fla.App.1960, 122 So.2d 632. In examining the record in light of the foregoing principles there appears substantial competent evidence to support the trial court’s action. Therefore, it will be sustained.
Having failed to find reversible error in the conviction and judgment here under review, we hereby affirm.
Affirmed.